DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The Amendments to the Specification, Amendments to the Drawings, and Amendments to the Claims provided in the Applicant’s Response to Office Action Under 37 C.F.R. §1.111 have been entered.
According to the Response, claims 1-20 are pending.  Claims 1-4, 9, 11, and 16 have been amended.

Response to Arguments
The Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 2, 4-6, 8, and 9 under §103 as being obvious over US Pub. No. 2018/0305122 to Moulin et al. in view of US Pub. No. 2017/0313514 to Lert et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pub. No. 2017/0313514 to Lert et al.
The Applicant’s arguments with respect to the rejection(s) of claim(s) 3, 7, and 10 under §103 as being obvious over Moulin et al. in view of Lert et al., and further in view of US Pub. No. 2014/0288696 to Lert et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pub. No. 2017/0313514 to Lert et al.
The Applicant’s arguments with respect to the rejection(s) of claim(s) 11-20 under §102(a)(1) as being anticipated  over US Pub. No. 2015/0073589 to Khodl et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pub. No. 2018/0284760 to Gupta et al.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4-6, 8, and 9 are rejected under § 103 as being obvious over US Pub. No. 2018/0305122 to Moulin et al. (Moulin) in view of US Pub. No. 2017/0313514 to Lert et al. (Lert I), and further in view of US Pub. No. 2017/0313514 to Lert et al. (Lert II).  In regards to claim 1, Moulin discloses an automatic storage and retrieval system (1) (see Fig. 1 depicting an order picking system with automated guided trolleys (AGVs) for transporting storage trays between storage racks and order pick stations), comprising: 
storage shelves (100) for storing containers (102); 
mobile robots (103) for transferring containers around within the automatic storage and retrieval system; and 
a workstation (12) comprising: 
a first end (see Fig. 1 depicting an entrance to the pick station on one side where AGVs can enter) at which a mobile robot enters the workstation carrying a first container; and  
a second end (see Fig. 1 depicting an exit to the pick station on one side where AGVs can enter), opposite the first end, at which the mobile robot exits the workstation.
Although Moulin does not explicitly disclose an automated picker for transferring items between the first container and the at least one second container as the mobile robot moves from the first end to the second end of the workstation, such a feature is found in the prior art.  In fact, Lert I teaches an order fulfillment system comprising an automated picker (5520) for transferring items between the first container and the at least one second container as the mobile robot moves from the first end to the second end of the workstation. See ¶¶ [0010], [0234] (disclosing robotic pickers for transferring eaches from incoming product containers to outgoing order containers).
Thus, it would have been obvious to modify the system of Moulin with the robotic picker of Lert I in order to automate the transfer of items between containers at a pick station.
Furthermore, although Moulin in view of Lert I does not explicitly disclose a second set of support shelves for the workstation, such a feature is found in the prior art.  In fact, Lert II teaches an order fulfillment system comprising a second set of support shelves, positioned between the first and second ends, the second set of support shelves configured to support a plurality of second containers, the second set of support shelves positioned to at least one side of the mobile robot as the mobile robot moves between the first and second ends of the workstation. See ¶ [0202] (transferring cases from mobile robots onto shelves in palletizing workstations).
Thus, it would have been obvious to modify the system of Moulin in view of Lert I with the workstation shelves of Lert II in order to store a plurality of storage containers.

In regards to claim 2, Lert I further discloses that the first container is a product container (Product Totes) and the at least one second container is a plurality of order containers (Order Totes). See ¶¶ [0199-0200].

In regards to claim 4, Lert I further discloses that the system further comprises a first deck at a first level and a second deck at a second level different than the first level, the mobile robot capable of travelling between the storage shelves and the workstation on at least one of the first and second levels, and wherein the mobile robot moves through the workstation on the first level. See ¶ [0360] (providing a mobile robot for travelling within an order fulfillment center including a horizontal deck and one or more vertical storage racks, a vertical storage rack of the one or more storage racks including a plurality of horizontal rails, spaced apart from each other on respective levels of the vertical storage rack).

In regards to claim 5, Lert I further discloses that the mobile robot arrives at the first end of the workstation on the second level, and then moves from the second level to the first level for entry into the first end of the workstation. See ¶¶ [0408-0415] (describing mobile robots moving back and forth between workstations on different levels).

In regards to claim 6, Lert I further discloses that the mobile robot moves from the first level to the second level upon exiting the work station at the second end of the work station. See ¶¶ [0408-0415] (describing mobile robots moving back and forth between workstations on different levels). 

In regards to claim 8, Lert I further discloses that the automated picker is mobile and moves within the workstation. See ¶¶ [0010], [0234] (inferring the mobility from the robotic pickers ability to substitute for human pickers when picking and placing to and from containers at the workstation).

In regards to claim 9, Moulin further discloses that the system further comprises a picking lane extending between the first and second ends of the workstation along which the mobile robot travels, and wherein the at least one support shelf configured to support at least one second container comprises a plurality of support shelves, on opposed sides of the picking lane, supporting a plurality of second containers. See Fig. 1 (depicting a workstation including a lane for mobile robots to deliver product containers whose contents are picked and placed into order containers resting on tabletops disposed on both sides of the picker).

Claims 3, 7, and 10 are rejected under § 103 as being obvious over Moulin in view of Lert I and Lert II, supra, as applied to claims 1, 4, and 9, and further in view of US Pub. No. 2014/0288696 to Lert et al. (Lert III).  In regards to claim 3, Moulin in view of Lert I and Lert II discloses all limitations of the claimed invention but for the item being a sub-tote fitting within the first container and the at least one second container. 
Although Moulin in view of Lert I and Lert II does not explicitly disclose that limitation, such a feature is found in the prior art.  In fact, Lert III teaches an order fulfillment system wherein the item is a sub-tote fitting within the first container and the at least one second container. See ¶ [0038] (describing one or more variably-sized, removable sub-totes that can easily be moved from one container to another by automated means).
Thus, it would have been obvious to modify Moulin in view of Lert I and Lert II with the sub-totes of Lert III in order to consolidate items into as few product and order totes as possible. ¶ [0038].

In regards to claim 7, Lert III further discloses that the system further comprises a queuing buffer where mobile robots are cued for entry into the first end of the workstation. See ¶ [0090] (directing mobile robots towards a queue at a workstation).

In regards to claim 10, Lert III further discloses that the system further comprises a control system (WCS), the control system controlling the mobile robot to drive along the picking lane to a position next to a selected second container of the plurality of second containers, the automated picker transferring items between the first container and the selected second container upon positioning of the mobile robot next to the selected second container. See ¶ [0094] (describing a picking process using a queue of mobile robots to deliver product totes and order totes to a workstation for pick and place operations).

Claims 11-20 are rejected under §103 as being obvious over US Pub. No. 2015/0073589 to Khodl et al. (Khodl) in view of US Pub. No. 2018/0284760 to Gupta et al. (Gupta).  In regards to claim 11, Khodl discloses a system for transferring items between containers within an automatic storage and retrieval system (12), the system comprising: 
a mobile robot (114, 14) comprising wheels (see Fig. 2 depicting a mobile robot with wheels) configured to move the mobile robot, the mobile robot comprising a first support location (18) configured to support a first container (see ¶ [0028] for coupling transport robots and picking robots together); and
at least one second support location (18) configured to support at least one second container (see ¶ [0027] for providing a plurality of receptacle supports on the transport robots).
Although Khodl does not explicitly disclose that the automatic picker is integrated on the mobile robot, such a feature is found in the prior art.  In fact, Gupta teaches a picking robot (300) comprising an automated picker (304), mounted on the mobile robot, configured to transfer items between the first container and the at least one second container (see ¶ [0043] for picking and placing items into a storage bin on the picking robot).
Thus, it would have been obvious to modify the transport robot of Khodl with the mechanical arm of Gupta in order to consolidate the transport robot and picking robot of Khodl into one multifunctional robot.

In regards to claim 12, Khodl further discloses that the first support location is configured to support a product container, and the at least one second support location is configured to support an order container. See Fig. 2, 5.

In regards to claim 13, Khodl further discloses that the mobile robot comprises a first mobile robot, the system further comprising a second mobile robot, the at least one second support location comprising a second support location, on the second mobile robot, for supporting a second container of the at least one second containers. See ¶ [0026] (describing a plurality of robots, each robot capable of supporting multiple containers), see also Fig. 2.

In regards to claim 14, Khodl further discloses that the system further comprises a control system controlling one of the first and second mobile robots to collect an item in one of the first second containers, meet up with the other of the first and second mobile robots, and have the automated picker on the first mobile robot transfer the item between the first and second containers. See ¶¶ [0033-0034], [0027] (describing an automated pick station where items are picked and placed directly into order totes on the transport robots using a stationary picking arm, the stationary picking arm can be replaced by the picking robot’s robotic arm)

In regards to claims 15, Khodl further discloses that the at least one second support location comprises a second support location on the mobile robot. See Fig. 2, 5.

Claim 16 is rejected under § 103 as being obvious over Khodl in view of Gupta, supra.  In regards to claim 16, Khodl discloses a system for transferring items between containers within an automatic storage and retrieval system, the system comprising: a mobile robot comprising wheels configured to move the mobile robot around within the automatic storage and retrieval system the workstation, the mobile robot comprising: a first container location for supporting a first container, and a second container location for supporting a second container; and an automated picker for transferring items to or from the first and second containers. See Claims 11 and 15 supra.

In regards to claim 17, Khodl further discloses that the automated picker is mounted on the mobile robot. See Claim 11 supra.

In regards to claim 18, Khodl further discloses that the first container comprises a product container and the second container comprises an order container, the automated picker configured to transfer one or more items from the product container to the order container. See Figs. 2, 5 (depicting a robotic unit with a robotic arm configured to transfer items from one container to another container).

In regards to claim 19, Khodl further discloses that the system further comprises a workstation having a plurality of third container locations configured to support a set of third containers (218). See Figs. 11 (showing a pick station with several container locations for supporting receptacles).

In regards to claim 20, Khodl further discloses that the automated picker is configured to transfer items between the set of third containers and at least one of the first and second containers. See ¶ [0034] (describing a mobile robotic unit configured to transfer receptacles/totes between the conveyor system and receptacle supports on the mobile robotic unit).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655